                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

SVETLANA GITERMAN,                   :

                                     :
          Plaintiff                      CIVIL ACTION NO. 3:16-0402
                                     :
          v.
                                     :        (JUDGE MANNION)
POCONO MEDICAL CENTER,
et al.,                              :

          Defendants                 :

                                ORDER

    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

    (1)   The motion for summary judgment of PMC, (Doc. 51), is

          GRANTED IN PART and DENIED IN PART.

    (2)   PMC’s motion for summary judgment with respect to

          plaintiff’s claim under Title III of the ADA, Count I of her

          amended complaint, (Doc. 23), is GRANTED.

    (3)   PMC’s motion for summary judgment with respect to

          plaintiff’s disability discrimination claim for damages

          against it under Section 504 of the Rehabilitation Act,

          Count II of her amended complaint, (Doc. 23), is DENIED.

    (4)   The motion for summary judgment of WCC, (Doc. 55), is

          GRANTED IN PART and DENIED IN PART.

    (5)   WCC’s motion for summary judgment with respect to
                     plaintiff’s claim under Title III of the ADA is GRANTED.

          (6)        PMC’s and WCC’s motions for summary judgment with

                     respect to plaintiff’s claims for injunctive and declaratory

                     relief against them under §504 of the RA are GRANTED.

          (7)        WCC’s motion for summary judgment with respect to

                     plaintiff’s disability discrimination claim for damages

                     against it under Section 504 of the Rehabilitation Act

                     is DENIED.

          (8)        Plaintiff’s cross-motion for summary judgment, (Doc. 64),

                     with respect to her claim under Title III of the ADA

                     against PMC is DENIED.

          (9)        Plaintiff’s cross-motion for summary judgment with

                     respect to her claim for damages under Section 504

                     of the Rehabilitation Act against PMC and WCC is DENIED.

          (10) Plaintiff’s claim for damages under Section 504 of the

                     Rehabilitation Act against PMC and WCC will PROCEED

                     TO TRIAL.



                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge

Date: January 16, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2016 MEMORANDA\16-0402-01-ORDER.wpd



                                                                   2
